REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-36 are allowed.
Claims 1, 5, 9, 11, 13, 15, 17 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the transmit, to a wireless device, a first measurement subframe allocation bitmap indicating a first plurality of measurement subframes, of a primary carrier, that are not the plurality of Almost Blank Subframes; transmit, to the wireless device, a second measurement subframe allocation bitmap indicating a second plurality of measurement subframes, of the primary carrier, different from the first plurality of measurement subframes; and transmit a first Almost Blank Subframe at a power level that is lower than during a subframe that is not an Almost Blank Subframe.
It is noted that the closest prior art, Over Seo et al. (US 20110250897, Oct. 13, 2011) shows subframe one, six eleventh subframes of every radio frame in a plurality of radio frames as special subframes.
It is noted that the closest prior art, Bhattacharjee et al. (US 20080208802, Aug. 28, 2008) shows allocating a second level bitmap and each bit in the first level bitmap corresponding to plurality of bits in the second level bitmap.
However, Over Seo et al. and Bhattacharjee et al.  fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of AP# No. 10893517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464